DISMISS, and Opinion Filed April 6, 2015.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00344-CV

                      JENNIFER R. BARNES, Appellant
                                   V.
      KATHERINE A. KINSER, JONATHAN J. BATES, KINSER & BATES, LLP,
         PEZZULI KINSER, LLP, AND MICHAEL P. PEZZULI, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-05548

                            MEMORANDUM OPINION
                           Before Justices Myers, Evans, and Brown
                                  Opinion by Justice Brown
       In a letter dated March 30, 2015, the Court questioned its jurisdiction over this appeal
from an order granting a motion to compel arbitration. See TEX. CIV. PRAC. & REM. CODE ANN.
§ 171.098(a) (West 2011). In response, appellant has filed an unopposed motion to dismiss the
appeal. Appellant has informed the Court that she no longer desires to pursue the appeal.
Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).
Dismissal of this appeal does not preclude appellant from appealing any subsequently entered
appealable orders.




                                                  /Ada Brown/
                                                  ADA BROWN
150344F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

JENNIFER R. BARNES, Appellant                         On Appeal from the 116th Judicial District
                                                      Court, Dallas County, Texas.
No. 05-15-00344-CV         V.                         Trial Court Cause No. DC-14-05548.
                                                      Opinion delivered by Justice Brown.
KATHERINE A. KINSER, JONATHAN J.                      Justices Myers and Evans, participating.
BATES, KINSER & BATES, LLP,
PEZZULI KINSER, LLP, AND MICHAEL
P. PEZZULI, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees KATHERINE A. KINSER, JONATHAN J. BATES,
KINSER & BATES, LLP, PEZZULI KINSER, LLP, AND MICHAEL P. PEZZULI recover
their costs of this appeal from appellant JENNIFER R. BARNES.


Judgment entered this 6th day of April, 2015.




                                                –2–